DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/22 was filed after the mailing date of the final office action on 3/3/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 4/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Application No. 17/213,621 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Christopher Maier (53255) on 4/18/22.
The application has been amended as follows: 

In claim 1, line 21, delete the phrase  --are capable of configuring--  and replace it with the word  --configure--.
In claim 1, line 29, insert the word  --configuration--  after the word “series” and insert the words  --configuration output--  after the word “parallel” before the comma.
In claim 16, line 32, insert the word  --configuration--  after the word “series” and insert the words  --configuration output--  after the word “parallel” before the comma.


Allowable Subject Matter
Claims 1, 3-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 8-9) in the Applicant Arguments/Remarks Made in an Amendment filed 4/14/22, the Terminal Disclaimer filed and approved on 4/14/22, the interview summary for the interview held on 4/18/22, the examiner’s amendment noted above which corrected claim language to avoid a lack of antecedent basis as discussed in the interview summary, and the claim language below.
Claim 1 recites a system for connecting batteries in an electrical circuit, comprising: a first energy storage unit with a positive terminal and a negative terminal, a second energy storage unit with a positive terminal and a negative terminal, a series configuration output and a parallel configuration output, and a control unit that regulates a cycle comprising a first phase and a second phase, wherein during the first phase, the negative terminal of the first energy storage unit is connected to the positive terminal of the second energy storage unit, while the positive terminal of the first energy storage unit and the negative terminal of the second energy storage unit are connected to the series configuration output, such that the first energy storage unit, second energy storage unit, and series configuration output are connected in a series connection; and wherein during the second phase, the positive terminal of the first energy storage unit is connected to the positive terminal of the second energy storage unit while the negative terminal of the first energy storage unit is connected to the negative terminal of the second energy storage unit and both the positive terminals are connected to the parallel configuration output and the negative terminals are connected to the parallel configuration output, such that the first energy storage unit, second energy storage unit, and parallel configuration output are connected in parallel; and a plurality of switches connected to the positive and negative terminals of the energy storage units, such that the switches configure the circuit in a series configuration during the first phase, and then in a parallel configuration during the second phase; wherein the control unit sets the relative duration of the first phase and the relative duration of the second phase, such that the first phase comprises 0% to 100% of the duration of the cycle, and the second phase comprises the remainder of the cycle, such that the control unit alters the relative duration of the series configuration output and the parallel configuration output, and wherein an output of the output terminal is determined as a weighted average between the series configuration output and the parallel configuration output, wherein the weighted average is weighted based on the relative duration of the first phase and the relative duration of the second phase.
Claim 16 recites a circuit for connecting batteries, comprising: a first energy storage unit with a positive terminal and a negative terminal, a second energy storage unit with a positive terminal and a negative terminal, a series configuration output and a parallel configuration output, and an output terminal, a plurality of switches connected to the terminals of the energy storage units and the output terminal, and a control unit that controls the plurality of switches to regulate a cycle comprising a first phase and a second phase, wherein during the first phase, the negative terminal of the first energy storage unit is connected to the positive terminal of the second energy storage unit, while the positive terminal of the first energy storage unit and the negative terminal of the second energy storage unit are connected to the output terminal, such that the first energy storage unit, second energy storage unit, and output terminal are connected in a series connection; and wherein during the second phase, the positive terminal of the first energy storage unit is connected to the positive terminal of the second energy storage unit while the negative terminal of the first energy storage unit is connected to the negative terminal of the second energy storage unit and both the positive terminals are connected to the output terminal and the negative terminals are connected to the output terminal, such that the first energy storage unit, second energy storage unit, and output terminal are connected in parallel; and a plurality of switches connected to the positive and negative terminals of the energy storage units, such that the switches configure the circuit in a series configuration during the first phase, and then in a parallel configuration during the second phase; wherein the control unit alters the relative duration of the first phase and the relative duration of the second phase, such that the first phase comprises 0% to 100% of the duration of the cycle, and the second phase comprises the remainder of the cycle, such that the control unit alters the relative duration of the series configuration output and the parallel configuration output, and wherein an output of the output terminal is determined as a weighted average between the series configuration output and the parallel configuration output, wherein the weighted average is weighted based on the relative duration of the first phase and the relative duration of the second phase.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859